DETAILED ACTION
Claims 1-17 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japan patent application number JP2017-118702 filed on 06/19/2017 has been received and made of record.
Please provide an English translation of Japan patent application number JP2017-118702 to perfect the priority claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a passenger information detector”, “an outside information detector”, an output section”, “a virtual image generator”, a provider”, “an event determiner”, and “an interaction controller” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig 1, par 0052-0073, paragraph 0089, par 0108 (a processor, sensors) are corresponded to a component to realizes the method.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPubs 2020/0050345 to Mugura et al.

    PNG
    media_image1.png
    348
    484
    media_image1.png
    Greyscale

	Regarding claim 1, Mugura et al. teach an experience providing system comprising (abstract, par 0201): 
a passenger information detector (Fig 31, image sensor 15) configured to detect information regarding a passenger of a vehicle (par 0090-0092, par 0213, par 0217, “The image sensor 15 senses a position of a human face in the assistant driver's seat”); 
an outside information detector (Fig 31, external camera or sunshine sensor) configured to detect information outside the vehicle (par 0090-0092, par 0218, “an area having a background relatively unchanged is sensed by using the internal camera or an external camera of the vehicle such as the image sensor 15 and the sunshine sensor”);
an output section (Fig 31, speak 18) configured to output sound (par 0090-0092, par 0110, “The sound image localization and voice output SW16 provides a function of outputting the output of the user agent from the speaker 18 as a sound”); 
a virtual image generator (Fig 31, projector 17) configured to output display (par 0090-0092, “The projector 17 has a function to project a display image and the speaker 18 has a voice output function. The projector 17 and the speaker 18 configures an output unit 21”); and 
a provider (Fig 31, CPU 11) configured to dynamically provide an interaction to the passenger of the vehicle by causing the sound output from the output section to be synchronized with the display output from the virtual image generator on the basis of detection results of the passenger information detector and the outside information detector (par 0097, par 0105-0110, “The interactive UI core 14 provides a function to make up the agent that integrates a user's talk and other peripheral information and presents information to the user for a user interaction ….The sound image localization and voice output SW16 provides a function of outputting the output of the user agent from the speaker 18 as a sound. The sound image localization and voice output SW16 performs sound image localization so that the voice is outputted from a display element expressing the user agent in the GUI and the user can sense it”, par 0129- 0134, “When the screen like FIG. 12 is outputted, the CPU 11 generates the display screen optimized on the basis of the searched information/the extracted information (ST15). The CPU 11 may generate an output voice at the same time. Next, the CPU 11 outputs the generated display screen together with the voice (ST16). As a result of the processing, a display screen like FIG. 12 is outputted from the projector 17 … the agent icon corresponding to the icon of the user agent is displayed and continues to stay on a common display surface during a series of interaction time (FIG. 11). A reply from the agent is transmitted in each format of only voice, only character, or voice 15 senses a position of a human face in the assistant driver's seat. The CPU 11 adjusts the display position (mainly, height) of the GUI to a height of eyes of the human in the assistant driver's seat on the basis of the position of the human face in the assistant driver's seat. ….an area having a background relatively unchanged is sensed by using the internal camera or an external camera of the vehicle such as the image sensor 15 and the sunshine sensor. Inside the area, an area in the “displayable area” specified on the basis of visibility from the position of the line of sight of the user seated on the assistant driver's seat may be determined as the “appropriate display area” by the CPU 11”). 

Regarding claim 16, the method claim 16 is similar in scope to claim 1 and is rejected under the same rational.

Regarding claim 17, Mugura et al. teach a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least (par 001, par 0035, par 0089, par 0103, par 0105, CPU, memory and program). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0050345 to Mugura et al. in view of U.S. PGPubs 2018/0154854 to Thieberger et al..

    PNG
    media_image2.png
    351
    401
    media_image2.png
    Greyscale

Regarding claim 2, Mugura et al. teach all the limitation of claim 1, but do not teach wherein the virtual image generator is configured to cause a virtual image to appear so as to be superimposed on a captured image associated with a seat of the vehicle.

It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein the virtual image generator is configured to cause a virtual image to appear so as to be superimposed on a captured image associated with a seat of the vehicle as taught by Thieberger et al. to combine video see-through (VST) with video-unrelated-to-the-VST (VUR) includes a head-mounted display (HMD), a camera, an HMD tracking module and a computer to provide outside information of vehicle with virtual environment to inside passengers in an autonomous vehicle.

Regarding claim 11, Mugura et al. teach all the limitation of claim 1, but do not teach wherein the interaction is provided through an output from an external processor, the external processor configured to process signals detected by the passenger information detector and the outside information detector outside the vehicle.
In related endeavor, Thieberger et al. teach wherein the interaction is provided through an output from an external processor, the external processor configured to process signals detected by the passenger information detector and the outside information detector outside the vehicle (par 0080-0092, perform interaction by HMD device to generate/display virtual image based on the camera and HMD tracking module).
.

Claim 3, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0050345 to Mugura et al. in view of U.S. PGPubs 2017/0155867 to Yokota et al.

    PNG
    media_image3.png
    263
    471
    media_image3.png
    Greyscale

Regarding claim 3, Mugura et al. teach all the limitation of claim 1, but do not teach wherein the virtual image generator is configured to cause a virtual image to 
In related endeavor, Yokota et al. teach wherein the virtual image generator is configured to cause a virtual image to appear so as to associate with a seat mirror image position of the vehicle when seen by the passenger (Figs 1-2, par 0027-0035, “the semi-transparent mirror 59 can be integrated with a front windshield 125 (cf. FIG. 1) of the vehicle 120. By providing the image display unit 50 in front of the driver 130 in the vehicle, a light beam bundle that is reflected by the reflection surface of the semi-transparent mirror 59 can enter the eyeball 135 of the driver 130 in a driver's seat. Then, a two-dimensional image of the scanned surface 54 can be viewed by the driver 130 as an enlarged virtual image 110 at a predetermined position that is a forward position relative to the position of the reflection surface of the semi-transparent mirror 59. Namely, by the image display unit 50, a so-called “heads-up display” can be achieved. Referring to FIG. 1, the passenger display 60 may have a function for displaying an image that is captured by the driver image capture unit 10. The passenger display 60 can be arranged at any position in the vehicle 120 in accordance with the interior design of the vehicle 120, provided that an image on the passenger display 60 can be viewed by the passenger 140. For example, the passenger display 60 may be arranged at a rear upper portion of the front seat of the vehicle 120”). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein the virtual image generator is configured to cause a virtual image to appear so as to associate with a seat mirror image position of the vehicle when seen by 

Regarding claim 5, Mugura et al. teach all the limitation of claim 1, but keep silent for teaching wherein an ability to detect information outside the vehicle that the outside information detector has is similar to an ability to detect the information outside the vehicle that the passenger of the vehicle has.
In related endeavor, Yokota et al. teach wherein an ability to detect information outside the vehicle that the outside information detector has is similar to an ability to detect the information outside the vehicle that the passenger of the vehicle has (par 0018-0019, “The forward image capture unit 15 may include a function for capturing an image in front of the vehicle 120 so as to determine presence or absence of an object of which the driver 130 needs to be alerted to in front of the vehicle 120 (e.g., a preceding vehicle, or a pedestrian), and/or a distance between the vehicle 120 and a preceding vehicle” …. The forward image capture unit 15 may include a function for capturing an image in front of the vehicle 120 as same as the diver 130).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein an ability to detect information outside the vehicle that the outside information detector has is similar to an ability to detect the information outside the vehicle that the passenger of the vehicle has as taught by Yokota et al. to use sensor devices to detect information inside and outside of the vehicle so as to passengers don’t need look inside and outside of the vehicle.
Regarding claim 12, Mugura et al. teach all the limitation of claim 1, but do not teach wherein the passenger information detector is configured to be able to detect an interaction that has already been provided by the provider, and the provider dynamically provides an interaction to the passenger of the vehicle on the basis of detection results of the passenger information detector and the outside information detector including the interaction that has already been provided.
In related endeavor, Yokota et al. teach wherein the passenger information detector is configured to be able to detect an interaction that has already been provided by the provider (par 0038-0039, “Note that as a normal condition of the passenger 140, a condition of the passenger 140 at the start of the driving can be used, or a value that is estimated from past history or the like can be used. Alternatively or additionally, data of a normal condition can be stored, for example, in a ROM, in advance”, par 0054, “The determination as to whether the current location is an unfamiliar place can be made by storing location information of the places that have been visited in the past and determining that the current location is a location that has not been visited in the past. Alternatively, the driver 130 may be allowed to select by using a switch whether the current location is an unfamiliar place”), and the provider dynamically provides an interaction to the passenger of the vehicle on the basis of detection results of the passenger information detector and the outside information detector including the interaction that has already been provided (par 0037-0039, par 0046-0049, par 0054-0063, par 0070, “When the image generator 43 recognizes, based on information from the passenger condition detector 41, that a child as a passenger 140 touches a door lock on the vehicle 120, or that the child is standing on the seat, the image 43 may generate an image that is obtained by adding text, “danger,” to the image of the passenger 140. Additionally, when the image generator 43 recognizes that a physical condition of the child is not good, the image generator 43 may generate an image that is obtained by adding text, “bad physical condition,” to the image of the passenger 140. Alternatively, in these cases, the image generator 43 may generate an image that includes text only”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein the passenger information detector is configured to be able to detect an interaction that has already been provided by the provider, and the provider dynamically provides an interaction to the passenger of the vehicle on the basis of detection results of the passenger information detector and the outside information detector including the interaction that has already been provided as taught by Yokota et al. to generate and display captured image with extra information based on the detecting and recognizing to provide information about inside and outside of the vehicle.

Claims 4, 6-7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0050345 to Mugura et al. in view of U.S. PGPubs 2017/0103571 to Beaurepair.

Regarding claim 4, Mugura et al. teach all the limitation of claim 1, but do not teach wherein the provider adjusts a timing at which the output section is caused to 
In related endeavor, Beaurepair teaches wherein the provider adjusts a timing at which the output section is caused to perform an utterance on the basis of a situation outside the vehicle detected by the outside information detector (par 0052, par 0065, “Additional transition elements may provide the passenger with the ability to interact with other passengers in vehicle 129 or messages/calls received via the passenger's mobile device 122. A passenger in vehicle 129 may interact with vehicle 129 to provide an input indicating that communication is desired. A notification may be provided via the virtual reality device 133. The notification, such as a sound or visual indication may be timed based on events in the virtual reality system, such as at the end of a game battle, end of level, or other suitable time for an interruption within the virtual environment. A notification may also be provided to passengers in the vehicle (via vehicle 129 or virtual reality device 133) once the notification has been provided in the virtual reality environment, or once the an appropriate time for interruption has been determined”). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein the provider adjusts a timing at which the output section is caused to perform an utterance on the basis of a situation outside the vehicle detected by the outside information detector as taught by Beaurepair to provide outside information of vehicle with timing based on events in the virtual reality system.

Regarding claim 6, Mugura et al. teach all the limitation of claim 1, and further teach wherein the interaction that the provider provides includes sound is detected by the passenger information detector (Fig 31, par 0090-0091, par 0097, par 0107, par 0133, “The voice recognition SW12 is software of recognizing a user's voice collected by the microphone 16. The natural language analysis SW13 is software of analyzing the recognized voice as a natural language and converting it into text data, string data, or the like that can be handled by the information processing apparatus 1”), but do not teach wherein the interaction that the provider provides includes sound associated with music that is being heard in the vehicle.
In related endeavor, Beaurepair teaches wherein the interaction that the provider provides includes sound associated with music that is being heard in the vehicle and is detected by the passenger information detector (par 0027, par 0044, “Virtual reality events may be also be generated to complement the sound. Virtual reality elements may be generated to have an inversely proportional relationship to the predictive audio information. That is, white noise levels may be increased through the virtual reality device 133 to reduce the effect of loud noises outside the vehicle, or the sound effects and/or music playing in the virtual reality environment may be increased or decreased so that the audio level of the virtual reality environment appears to remain constant or remains audible regardless of the sounds outside of vehicle 129. The virtual reality environment may mitigate extreme changes in sound level encountered by the passengers. That is, the virtual reality volume may be augmented to gradually increase and decrease (or decrease and increase) as the vehicle approaches and exits the physical environment with loud noise. Audio portions of the virtual reality environment 133, mobile device 122, and/or vehicle 129").
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein the interaction that the provider provides includes sound associated with music that is being heard in the vehicle as taught by Beaurepair to create a gaming environment for users walking through real environments, overlaying virtual reality elements in the real world view and overlaying virtual reality elements over other users to create a gaming environment for semi-automated and autonomous vehicles.

Regarding claim 7, Mugura et al. teach all the limitation of claim 1, but do not teach wherein the provider is configured to cause music that the output section outputs to be synchronized with display that the virtual image generator outputs.
In related endeavor, Beaurepair teaches wherein the provider is configured to cause music that the output section outputs to be synchronized with display that the virtual image generator outputs (par 0027, par 0044, “Virtual reality events may be also be generated to complement the sound. Virtual reality elements may be generated to have an inversely proportional relationship to the predictive audio information. That is, white noise levels may be increased through the virtual reality device 133 to reduce the effect of loud noises outside the vehicle, or the sound effects and/or music playing in the virtual reality environment may be increased or decreased so that the audio level of the virtual reality environment appears to remain constant or remains audible regardless of the sounds outside of vehicle 129. The virtual reality environment may mitigate extreme 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein the provider is configured to cause music that the output section outputs to be synchronized with display that the virtual image generator outputs as taught by Beaurepair to create a gaming environment for users walking through real environments, overlaying virtual reality elements in the real world view and overlaying virtual reality elements over other users to create a gaming environment for semi-automated and autonomous vehicles.

Regarding claim 10, Mugura et al. teach all the limitation of claim 1, but do not teach wherein the provider is configured to execute the interaction using a determiner provided outside the vehicle.
In related endeavor, Beaurepair teaches wherein the provider is configured to execute the interaction using a determiner provided outside the vehicle (par 0052, par 0062-0069, par 0073, “Vehicle 129 may be coupled with a client device or may include one or more mobile devices 122, one or more virtual reality devices 133, and one or more sensors 126. Vehicle 129 may have a mobile device 122 and/or virtual reality device 133 associated with one or more passengers.  … Some sensor data may be acquired by other vehicles on the roadway used to determine anticipated road 120 of FIG. 5 may include additional devices and components communicating with the network and/or virtual reality generator 121 and/or electronic horizon generator 131. These additional devices and components may include additional vehicles 129, networking device 135, and traffic device 137. Vehicles 129 may provide information to virtual reality generator 121 and electronic horizon generator 131 that may be used to generate virtual reality content for passengers in other vehicles 129” …obtain the interaction information from other devices through network).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein the provider is configured to cause music that the output section outputs to be synchronized with display that the virtual image generator outputs as taught by Beaurepair to combine the outside information with virtual environment to create a gaming environment for users walking through real environments, overlaying virtual reality elements in the real world view and overlaying virtual reality elements over other users to create a gaming environment for semi-automated and autonomous vehicles.

Regarding claim 13, Mugura et al. teach all the limitation of claim 1, but do not teach wherein, when a plurality of interactions to be provided by the provider are present, the provider determines execution timings of the plurality of interactions or whether or not the plurality of interactions are able to be executed on the basis of 
In related endeavor, Beaurepair teaches wherein, when a plurality of interactions to be provided by the provider are present, the provider determines execution timings of the plurality of interactions or whether or not the plurality of interactions are able to be executed on the basis of detection results of the passenger information detector and the outside information detector (par 0051-0052, “Vehicle state data, predictive navigation data, vehicle environment may individually or collectively provide an indication that of the end of the trip. At the end of the trip, elements of the virtual reality environment may provide visual, physical, or aural signal to the passenger. In semi-autonomous or autonomous vehicle applications, elements of the virtual reality environment of the driver may provide advance indication that the driver will need to take control of the vehicle. A countdown may be provided. For example, a countdown of one minute prior to returning control to the driver may be provided. The virtual reality environment may provide another indication that the virtual reality environment is ending. For example, in an autonomous or semi-autonomous car, the video feed of the virtual reality environment may indicate to the passenger that the passenger needs to take control of the vehicle. Elements of the environment may be adjusted, such as the ending of a game, completion of a level, end of tour, pause, opacity of the virtual images may decrease, or other virtual end may be generated. The virtual reality environment may automatically end upon detection of an impact (such as being struck by another car), proximity of an emergency vehicle within a threshold distance. Emergency messages not necessitating the end of the virtual reality environment may be overlaid or provided 129 or virtual reality device 133) once the notification has been provided in the virtual reality environment, or once the an appropriate time for interruption has been determined”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein, when a plurality of interactions to be provided by the provider are present, the provider determines execution timings of the plurality of interactions or whether or not the plurality of interactions are able to be executed on the basis of detection results of the passenger information detector and the outside information detector as taught by Beaurepair to provide outside information of vehicle with timing based on events in the virtual reality system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0050345 to Mugura et al. in view of U.S. PGPubs 2017/0103571 to Beaurepair, further in view of in view of U.S. PGPubs 2017/0155867 to Yokota et al..

Regarding claim 8, Mugura et al. as modified Beaurepair teach all the limitation of claim 7, but do not teach wherein the passenger information detector includes a storage configured to detect and store a state of the passenger of the vehicle in response to an interaction that the provider provides, and the passenger information detector is configured to change the interaction that the passenger of the vehicle is able to use on the basis of the state stored in the storage.
In related endeavor, Yokota et al. teach wherein the passenger information detector includes a storage configured to detect and store a state of the passenger of the vehicle in response to an interaction that the provider provides (par 0038-0039, “Note that as a normal condition of the passenger 140, a condition of the passenger 140 at the start of the driving can be used, or a value that is estimated from past history or the like can be used. Alternatively or additionally, data of a normal condition can be stored, for example, in a ROM, in advance”), and the passenger information detector is configured to change the interaction that the passenger of the vehicle is able to use on the basis of the state stored in the storage (par 0037-0039, par 0046-0049, par 0054-0063, par 0070, “When the image generator 43 recognizes, based on information from the passenger condition detector 41, that a child as a passenger 140 touches a door lock on the vehicle 120, or that the child is standing on the seat, the image generator 43 may generate an image that is obtained by adding text, “danger,” to the image of the passenger 140. Additionally, when the image 43 recognizes that a physical condition of the child is not good, the image generator 43 may generate an image that is obtained by adding text, “bad physical condition,” to the image of the passenger 140. Alternatively, in these cases, the image generator 43 may generate an image that includes text only”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. as modified Beaurepair to include wherein the passenger information detector includes a storage configured to detect and store a state of the passenger of the vehicle in response to an interaction that the provider provides as taught by Yokota et al. to generate and display captured image with extra information based on the detecting and recognizing to provide information about inside and outside of the vehicle.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0050345 to Mugura et al. in view of U.S. PGPubs 2016/0001781 to Fung et al., further in view of in view of U.S. PGPubs 2014/0113619 to Tibbitts et al..
Regarding claim 9, Mugura et al. teach all the limitation of claim 1, but do not teach wherein the vehicle is an automated driving vehicle, and the provider is configured such that the passenger information detector determines whether or not automated driving of the vehicle is being executed.
In related endeavor, Fung et al. teach wherein the vehicle is an automated driving vehicle (par 0261, par 0928-0929, “In an auto mode, the ECU 106 can control various vehicle systems to provide full (e.g., autonomous) or partial automatic control of 12902 can determine a driver state and/or driver state index based on the monitoring information. The driver state can be determined in various ways as discussed in Section IV. In some embodiments, the driver state is based on monitoring information from one or more vehicle systems 126 and/or monitoring systems 300 …. the ECU 12902 can use the driver state and/or driver state index to determine a control type (e.g., a system status) as discussed in FIG. 132 at step 13214 using the look-up table 13216. Other exemplary control types will be discussed herein with reference to FIGS. 143A, 143B, 143C, and 143D. At step 14112, the ECU 12902 modifies control of one or more vehicle systems based at least in part on the driver state and/or the driver state index”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include wherein the vehicle is an automated driving vehicle, and the provider is configured such that the passenger information detector determines whether or not automated driving of the vehicle is being executed as taught by Fung et al. to monitor and determine a state of a person and provide responses based on the state (e.g., control the motor vehicle and components of the motor vehicle based on the state) to provide automatic control of the motor vehicle and components of the motor vehicle based on driver state.

In related endeavor, Tibbitts et al. teach the provider is configured to restrict at least some action forms of the interaction during non- automated driving (par 0120, par 0124-0125, par 0129-0134, “The service control settings may define which mobile services (e.g., voice, text messaging, email, Internet access, gaming, etc.) to allow and which to disable under which conditions (e.g., when the vehicle is moving). Alternately and/or optionally service control settings may be provided as part of the Service Decision System 125 (FIGS. 1 and 6). Further, the SDRS 105 may provide each subscriber with configurable settings for receiving alert messages, game score, information about the vehicle and/or CMD, the alert message can include information about a vehicle 15, registered with the mobile services control system 10, is in operation and/or when a registered Controllable Mobile Device (CMD) 25 is turned on in the moving vehicle 15, and/or when a registered CMD is within a restricted zone of the vehicle 15)”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. as modified by Fung et al. to include the provider is configured to restrict at least some action forms of the interaction during non- automated driving as taught by Tibbitts et al. to monitor and determine a state of a person and provide responses based on the state to operate in conjunction with a controller for activating/deactivating service (e.g., texting) provided by a mobile, for determining where a mobile is located within a moving .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0050345 to Mugura et al. in view of U.S. PGPubs 2017/0155867 to Yokota et al., further in view of in view of U.S. PGPubs 2017/0103571 to Beaurepair.

Regarding claim 14, Mugura et al. teach all the limitation of claim 1, but do not teach further comprising: an event determiner configured to detect occurrence of an event on the basis of detection results of the passenger information detector and the outside information detector, wherein the event determiner includes a local determiner that is configured to determine an event in the vehicle, and a remote determiner that is configured to determine an event using an external server that is connected to the vehicle for communication.
In related endeavor, Yokota et al. teach further comprising: an event determiner configured to detect occurrence of an event on the basis of detection results of the passenger information detector and the outside information detector (par 0037-0038, condition detectors are used to determine the status of passengers and vehicle status), wherein the event determiner includes a local determiner that is configured to determine an event in the vehicle (Fig 1, par 0016-0020, inside cameras is used to obtain the condition of passengers and outsider camera is used to obtain the condition of outside 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. to include further comprising: an event determiner configured to detect occurrence of an event on the basis of detection results of the passenger information detector and the outside information detector, wherein the event determiner includes a local determiner that is configured to determine an event in the vehicle as taught by Yokota et al. to generate and display captured image with extra information based on the detecting and recognizing inside and outside of the vehicle to provide information about inside and outside of the vehicle.
But Mugura et al. as modified by Yokota et al. do not explicitly teach a remote determiner that is configured to determine an event using an external server that is connected to the vehicle for communication.
In related endeavor, Beaurepair teaches wherein the event determiner includes a local determiner that is configured to determine an event in the vehicle (par 0032-0034, “server 125 receives a vehicle environment sensor data record associated with current surroundings of the vehicle. Vehicle environment sensor data may be obtained by short range sensors 126 integrated or coupled with vehicle 129, providing data associated a range up to several hundred meters/feet. Short range sensors 126 may include radar data”), and a remote determiner that is configured to determine an event using an external server that is connected to the vehicle for communication (par 0032-0035, “the server 125 receives an infrastructure data record from roadway infrastructure. Roadway 137 including traffic signal phase data and timing information. Based on the traffic signal phase information, it may be determined whether the vehicle 129 will have to stop or not at a traffic light. Roadway infrastructure data may further identify whether bridges are open or closed, tolling stations, parking lot information (including open space information), accident data, weather or road conditions, and the like. Receipt of roadway infrastructure data may provide accident or traffic data before such information is available through the vehicle's sensors. The server 125 receives an externally generated vehicle state sensor data record from at least one other vehicle in act S109. Other vehicles proximate to the current location of vehicle 129 may additionally provide information that may be used in the virtual reality environment. Current vehicle state information gathered by other vehicles 129 may be provided to vehicle 129 such as braking and acceleration information, turn signals, or other vehicle instrument sensors. Passengers in nearby vehicles also using the virtual reality environment may share an experience or may be interactive within a threshold distance”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Mugura et al. as modified by Yokota et al. to include a remote determiner that is configured to determine an event using an external server that is connected to the vehicle for communication as taught by Beaurepair to provide outside information of the vehicle over network so as to extra information which the vehicle cannot detected  is provided.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 15, including "further comprising: an event determiner configured to detect occurrence of an event on the basis of detection results of the passenger information detector and the outside information detector; and an interaction controller configured to control an interaction provided by the provider on the basis of the detection results of the passenger information detector and the outside information detector, wherein the event determiner is configured to continue detection of occurrence of the event in parallel to execution of the interaction controller, and the provider dynamically provides the interaction on the basis of the occurrence of the event detected during provision of the interaction".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616